Citation Nr: 0522364	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right inguinal hernia 
and repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1971 to April 1977 
in the United States Army.  From August 1986 to October 1987, 
the veteran had active duty in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for right inguinal 
hernia.

In February 2005, a videoconference hearing before the 
undersigned was held, a transcript of which is in the claims 
folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  There is no objective evidence showing the veteran 
incurred a hernia or an injury that led to a hernia during a 
period of duty with the National Guard.

3.  The veteran entered active duty in August 1986 with a 
right inguinal hernia.

4.  The veteran's right inguinal hernia did not increase in 
severity during his period of active service.



CONCLUSION OF LAW

The veteran's right inguinal hernia did not undergo 
aggravation or increase in disability during active service, 
and this condition did not originate from injury sustained 
during an inactive or active duty training period.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of  letters sent to the veteran in 
February 2001 and December 2001.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental SOC (SSOC), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2004 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; treatment records from W. 
Faris, M.D dated from February 1992 to March 1996; records 
from C.E. Sutterlin III, M.D. dated from February 1992 to 
September 1997; records from HCA Marion Community 
Hospital/Radiology Associates of Ocala, P.A. dated in June 
1993; treatment records from S.A. Bookbinder, M.D. dated from 
December 1994 to August 2003; records North Florida Regional 
Medical Center dated from October 1997 to January 2002; notes 
from A.P. McDonald, M.D. dated in March 2002; and records 
from Counseling & Rehabilitation Associates, Inc, dated in 
December 2002.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Active Duty 1971-1977

The veteran does not contend that his hernia was incurred 
during this period of active duty.  The Board has reviewed 
the service medical records for this time period, including 
the March 1977 separation examination, and there is no 
mention of a hernia.  Therefore, to the extent the claim for 
service connection is based on this period of service, it is 
denied.

ACDUTRA/INACDUTRA

In February 1985, the veteran enlisted in the Army Reserve.  
His entrance examination dated in February 1985 showed no 
relevant findings.

In May 1986, the veteran completed paperwork enlisting in the 
Army National Guard.  He was then assigned to full-time 
training duty for six days - August 1 and August 4-8, 1986.  
Then, he was ordered to full-time duty as of August 11, 1986.

The veteran testified that from June 18-28, 1986, he was 
unloading machine guns when he incurred a hernia.  He stated 
that after his enlistment with the National Guard in May 
1986, he was given a temporary duty assignment with the 
National Guard, working 3-4 days per week, until his physical 
examination could be scheduled for his upcoming entry onto 
active duty.  He states he kept receiving individual orders 
to be on active duty for the National Guard, for a few days 
at a time.  

The July 1986 induction examination noted the veteran's right 
inguinal hernia.  It was further noted that this disability 
was apparent on cough.  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a). INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2004).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131.  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

In support of his claim, the veteran has submitted a pay stub 
for the time period June 14-28, 1986, noting he had been 
ordered to duty for 15 days; a certificate recognizing 
meritorious performance during exercises conducted between 
June 19-24, 1986; and immunization records showing he 
received shots on June 24, 1986.  Therefore, it certainly 
seems likely that the veteran was ordered to ACDUTRA from 
June 14-28, 1986.

However, there is no evidence, other than the veteran's 
allegations, that he incurred an injury during this duty 
period that led to the development of a hernia.  When the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). The evidence does not show 
that the veteran possesses medical expertise and he does not 
argue otherwise.  In other words, even though the veteran is 
competent to state that he was lifting heavy items during 
this training period, and that he felt pain in his groin at 
that time, he is not competent to state that he actually had 
a hernia or that this lifting caused a hernia.  There are no 
records documenting that he sought treatment during this duty 
period.  At the time of the enlistment examination conducted 
in July 1986, although the presence of a hernia was noted, 
there were no notations as to the veteran's history 
concerning incurrence of the hernia or how long it had been 
there.  It must be noted that the medical history completed 
by the veteran at that time did not report a hernia, and, in 
fact, reflecting denial of such a condition.  This counters 
the veteran's current claims that he sought treatment during 
the June 1986 training period and was placed on bed rest or 
profile for the remaining two weeks.  Also, it is clear that 
he was not on bed rest for the two-week training period, 
since he participated in training exercises between June 19-
24, 1986 - which was towards the end of the training period.

Even accepting that the veteran was on a duty period from 
June 14-28, 1986, the hernia present on July 29, 1986 - 
approximately one month later - could have been incurred from 
any type of injury that happened while the veteran was not on 
military duty.  It would be pure speculation to conclude that 
the presence of a hernia one month after a military duty 
period must mean it was incurred during military training. 

Therefore, without a factual showing that the veteran 
incurred a hernia during a period of ACDUTRA or an injury 
during a period of ACDUTRA or INACDUTRA that led to a hernia, 
the claim must be denied.

Active Duty August 1986 - October 1987

As noted above, the veteran entered this period of active 
duty with a right inguinal hernia.  The veteran argues that 
by accepting him for active duty, knowing he had a hernia, 
and then undertaking the repair of the hernia, he is entitled 
to service connection for this condition.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The evidence in this case clearly and unmistakably 
establishes that the veteran had right inguinal hernia prior 
to his service in August 1986.  The induction examination in 
July 1986 is competent medical evidence that this condition 
clearly and unmistakably preexisted service.  

A presumption of aggravation arises where there is an 
increase in disability during service unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
after service.  The burden is on the veteran to establish 
aggravation.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 
F.3d 1089 (Fed.Cir. 2004).  

The Board has reviewed the veteran's service medical records.  
In March 1987, the veteran stated he needed a consult for 
surgery for a hernia that had been present for nine months.  
[Incidentally, that would place the hernia back to June 1986, 
but, again, it would be speculation that the hernia was 
incurred during a period of military duty.]  In a treatment 
note dated in April 1987, it was noted that the veteran's 
right inguinal hernia, which was easily reducible, was 
referred for surgical consult.  Subsequent treatment notes 
indicated that the veteran was seen for follow-up for his 
hernia repair.     

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment . . . will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  
In other words, the mere fact that the veteran had surgery 
during active duty for a hernia that existed when he entered 
active duty does not mean he is automatically granted service 
connection.  Rather, there must still be a showing of 
aggravation.  In this case, the veteran has not carried his 
burden of showing his hernia disorder was aggravated by 
service.  The service medical records show he was doing well 
after the surgery, with testicle of normal size and wound 
well healed.  He was given a temporary profile that expired 
in June 1987.  There is no evidence showing that the profile 
was extended due to post-surgical complications or that he 
received any further treatment prior to his separation from 
active duty in October 1987.  The veteran testified that 
there was no recurrence of the hernia until 1993, which is 
confirmed by the medical evidence in the claims folder from 
HCA Marion Community Hospital.  The almost a 6-year gap in 
time between the veteran's discharge from service, as well as 
his treatment for his right inguinal hernia, and recurrence 
of the condition, is also probative evidence that the 
disorder was not aggravated by service.  

Again, it is the veteran's burden to prove aggravation, and 
he has submitted no competent (i.e., medical) evidence to 
support his claim.  His allegations, standing alone, are 
insufficient, and service connection for right inguinal 
hernia and repair is not warranted.


ORDER

Entitlement to service connection for right inguinal hernia 
and repair is denied.


                        
____________________________________________
	MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


